Citation Nr: 1452287	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-27 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides or chemicals.

2.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a stomach disability, and, if so whether 
service connection is warranted. 

3.  Entitlement to service connection for coronary artery disease, to include as a result of exposure to herbicides or secondary to service-connected posttraumatic stress disorder.

4.  Entitlement to service connection for hypertension, to include as a result of exposure to herbicides or secondary to service-connected posttraumatic stress disorder.

5.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for residuals of a head injury, to include headaches and neck pain, and, if so whether service connection is warranted. 

6.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a back disorder, and, if so whether 
service connection is warranted. 

7.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated June 2009 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran withdrew his claim for service connection for unspecified joint pain on the record.  Accordingly, this issue is no longer before the Board.  38 C.F.R. § 20.204.  

At the time of his hearing, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of RO consideration.  Some of this evidence referenced an allegation of asbestos exposure during service and treatment for a pulmonary problem.  It does not appear that the Veteran has ever claimed service connection for a pulmonary condition, so the Board does not have jurisdiction to address it, and this is REFERRED to the RO. 

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The issues of entitlement to service connection for a stomach disability, coronary artery disease, hypertension, residuals of a head injury, and a back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed diabetes mellitus did not begin during, or was otherwise caused by, his active service.

2.  The RO denied the Veteran's claim of entitlement to service connection for a stomach disorder in a May 1969 rating decision.  The Veteran did not file new evidence or a timely substantive appeal.

3.  The Board denied the Veteran's claim for residuals from a head injury, to include back, neck, and head disorders, in an April 2007 decision.  The Veteran was notified of the decision, but did not appeal the decision to the Court of Appeals for Veterans Claims.

4.  Evidence obtained since the time of the April 2007 Board decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for head and back disabilities.

5.  Evidence obtained since the May 1969 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a stomach disability.

6.  The Veteran's PTSD did not cause occupational and social impairments with deficiencies in most areas prior to August 2009.

7.  The Veteran's PTSD did not cause total occupational and social impairment at any point during the period on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The May 1969 rating decision, which denied entitlement to service connection for a stomach disorder, is final; new and material evidence has been submitted, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2014).  

3.  The April 2007 Board decision, which denied entitlement to service connection for head and back disorders, is final; new and material evidence has been submitted, and the claims are reopened.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2014).	

4.  The criteria for an initial rating in excess of 50 percent for the Veteran's service-connected PTSD prior to August 2009 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).   

5.  The criteria for a rating not to exceed 70 percent for service-connected PTSD have been met effective August 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Diabetes Mellitus

The Veteran is seeking service connection for diabetes mellitus.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The medical evidence reflects the Veteran was diagnosed with diabetes mellitus as early as 2005.  Accordingly, the presence of a current disability is established.  The Veteran has alleged several theories of service connection, and each will be addressed below.  However, as will be discussed, the Board finds the Veteran's currently diagnosed diabetes mellitus did not begin during, or was otherwise caused by, his active service.  

First, the Veteran's service treatment records do not reflect he sought any treatment for, or made any complaint of, diabetes mellitus during his active service.  In March 1968 the Veteran was diagnosed with a torn medical meniscus and chondromalacia in his left knee and admitted to the Naval Hospital in Portsmouth, Virginia for treatment.  Records from the Portsmouth Naval Hospital do not reflect the Veteran experienced diabetes mellitus at that time.  The Veteran was recommended for medical discharge due to his left knee, and separated from active service in September 1968.  During his hearing, the Veteran testified he was diagnosed with diabetes mellitus during his treatment at the Naval Hospital in 1968.  However, review of the medical records does not reflect he was diagnosed with diabetes at that time.  Instead, the Veteran was noted to be in normal health other than his left knee.

Accordingly, the evidence does not establish the Veteran developed diabetes mellitus during his active service. Therefore, direct service connection is not established.

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  However, in this case the earliest available medical records reflecting a diagnosis of diabetes mellitus are from 2005, more than forty years after the Veteran's separation from active service.  Accordingly, presumptive service connection for a chronic disease is not established.

VA regulations also provide that if a Veteran served on active duty in the Republic of Vietnam between January 9, 1962 and May 7, 1975 he is presumed to have been exposed to an herbicide agent unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran served during the time frame of the Vietnam war, and his personnel records reflect he served on the USS Forrestal in the Gulf of Tonkin in South Vietnam during the applicable time period.  Additionally, his DD 214 reflects the Veteran received the Vietnam Service Medal.  However, service on deep water vessels, including aircraft carriers like the USS Forrestal, and the Vietnam Service Medal are not sufficient evidence for Vietnam service for purposes of this presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claims file does not include any additional evidence reflecting the Veteran either set foot on the ground within the borders of Vietnam, or that other crew members went ashore.  Therefore, the evidence does not establish the Veteran served in the Republic of Vietnam for purposes of establishing a presumption of exposure to herbicides.

The evidence also does not factually establish the Veteran was otherwise exposed to herbicide agents during active service.  His personnel records do not establish he was exposed to herbicides, and the Veteran has not described any instance of direct exposure.  Therefore, the evidence does not establish the Veteran was exposed to herbicides during active service, and presumptive service connection for diabetes based on actual evidence of herbicide exposure is not available.

In a July 2010 letter, the Veteran's private physician, Dr. Moore, opined the Veteran's current diabetes mellitus was due to his active service based on the Veteran's self-reported exposure to chemical defoliants, including Agent Orange.  However, as discussed above, the evidence does not establish the Veteran was exposed to herbicides, including Agent Orange, at any point during active service.  Therefore, because this private physician's opinion is based on an inaccurate factual basis, it is afforded no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

As discussed, the available medical evidence does not reflect the Veteran was diagnosed with diabetes mellitus until several decades after his separation from active service.  The claims file also does not include any additional medical opinion suggesting the Veteran's currently diagnosed diabetes mellitus was otherwise due to his active service, other than the non-probative letter from Dr. Moore.

The Board has considered that the Veteran also served at Camp Lejeune during the period in which all persons residing at this base were potentially exposed to drinking water containing various toxins.  However, diabetes mellitus is not included on the National Academy of Sciences' National Research Council's list of diseases potentially associated with exposure to these toxins, as reported in Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects, in 2009.  Additionally, the claims file does not include any medical opinion linking the Veteran's currently diagnosed diabetes mellitus to any exposure to chemicals or other toxins in the drinking water at Camp Lejeune.  Therefore, entitlement to service connection based on exposure to hazardous drinking water at Camp Lejeune is also not established.

Finally, the Board has considered the Veteran's assertions that he was exposed to chemicals and other toxins during the fire on the Forrestal in July 1967 which he believes contributed to his diabetes.  As a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his current diabetes mellitus from any alleged (yet unspecified) chemical exposure in the late 1960s.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The claims file does not include any medical opinion linking the Veteran's diabetes mellitus to any potential chemical exposure during this fire.  Therefore, entitlement to service connection under this theory is also not established.

Based on all of the foregoing, the evidence does not establish the Veteran's currently diagnosed diabetes mellitus began until several decades after his separation from active service.  The evidence also does not establish the Veteran was exposed to herbicides during his active service, and therefore presumptive service connection under this provision is not established.  Finally, the only medical evidence relating the Veteran's currently diagnosed diabetes mellitus to his active service was based on an inaccurate factual basis, and therefore has no probative value.  No additional medical opinion related the Veteran's current diabetes mellitus to his active service, including any exposures to toxins and chemicals in the Camp Lejeune drinking water or during the July 1967 fire on the USS Forrestal.  Accordingly, the Veteran's appeal is denied. 

New and Material Evidence

The Veteran is seeking to reopen several previously denied claims.  His claims for service connection for head and back disorders resulting from an in-service injury were previously denied by an April 2007 Board decision which found no nexus to service.  Although the Board classified the issue as entitlement to service connection for a head injury, the decision reflects the Board considered the Veteran's assertions his current back, neck, and head disorders were related to his in-service injury in denying the appeal.  The Veteran did not appeal this decision to the Court of Appeals for Veterans Claims (Court) so the Board decision is final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  In 2009, the Veteran filed new claims to reopen the issues of entitlement to service connection for head and back injuries.  Because the Veteran's new claim still relates his current disorders to the same in-service injury, the Board finds the Veteran's 2009 claim was a claim to reopen the previously denied claim, not a new claim.  Velez v. Shinseki, 23 Vet. App. 199 (2009) (Oct. 9, 2009).  

Additionally, although not determined by the RO, the Board finds the Veteran's claim for entitlement to service connection for a stomach disorder, described as stomach problems since active service, was also previously denied in a May 1969 rating decision, which found no current disability.  Although the Veteran initially filed a notice of disagreement, he did not timely file a substantive appeal or new evidence, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  In November 2009, he filed his new, current claim.

The preliminary question of whether previously denied claims should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on their merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board is whether new and material evidence has been presented to reopen these claims.

Previously denied claims may be reopened by the submission of new and material evidence.  "New" evidence means evidence "not previously submitted to agency decision makers."  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  

In this case, extensive new evidence has been received since the previous denials for service connection in all three claims.  This new evidence includes private medical opinions linking the Veteran's currently diagnosed head and back disorders to his active service, and treatment records reflecting ongoing stomach problems.  Accordingly, this new evidence relates to the previously unestablished facts, and is therefore material.  Because new and material evidence has been presented, all three claims are reopened.  To this limited extent, these appeals are granted.

However, as will be discussed below, the Board finds the issues of entitlement to service connection for head, back, and stomach conditions all require remand for additional processing.


Increased Initial Rating for PTSD

The Veteran is also seeking an initial rating in excess of 50 percent for service-connected PTSD.  Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD is currently assigned a 50 percent rating throughout the period on appeal under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this code, a 50 percent rating is assigned when PTSD causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent evaluation is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is assigned when PTSD causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of an individual. 

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Service connection was granted effective June 2007.  Accordingly, all evidence since that time has been carefully reviewed and considered.

Treatment records from 2007 and 2008 reflect the Veteran's PTSD most closely aligned with the criteria associated with his current 50 percent rating.  For example, although nightmares, flashbacks, and anxiety were noted, the Veteran did not demonstrate several of the symptoms indicative of a higher rating, such as obsessional rituals, illogical speech, or spatial disorientation.  The Veteran was consistently noted to be well dressed and groomed, and therefore was not neglecting his personal hygiene.  His panic was described as episodic, and therefore not nearly continuous, the criteria associated with a higher 70 percent rating.  His memory was noted to be intact, and concentration and judgment were good.  In August 2007 GAF scores of 55 and 60 were assigned, and an additional GAF score of 60 was assigned in May 2008, all suggesting no more than moderate impairment.  Therefore, the Board finds the Veteran did not demonstrate symptoms like the criteria associated with a rating in excess of 50 percent at this time.

However, in October 2009 the Veteran sought voluntary inpatient treatment for his increased PTSD symptoms.  At admission the treating medical professional noted the Veteran's PTSD was at "baseline" until approximately two months earlier, or August 2009, when he describes his wife became more critical.  The Veteran was admitted to the hospital on October 23, 2009 and a GAF score of 25 was assigned, suggesting severe symptoms.  The Veteran was noted to have increased symptoms, such as suicidal thoughts and only fair judgment.  His condition improved with inpatient care and he was discharged on November 2, 2009.  At discharge a GAF score of 55 was assigned, suggesting moderate impairment.

Affording all benefit of the doubt to the Veteran, the Board finds the available medical records reflect his PTSD increased in severity and met the criteria for a higher 70 percent rating in approximately August 2009.  However, the Board finds an increased total disability rating was not warranted at this point.  Although a GAF score of 25 was assigned, suggesting severe symptoms, the Veteran continued to demonstrate good eye contact, normal speech, and good insight and concentration throughout his inpatient treatment.  Therefore he did not demonstrate symptoms like those associated with a total disability rating, including persistent delusions, disorientation, or grossly inappropriate behavior.  Accordingly, a rating not to exceed 70 percent is warranted effective August 2009.  

The medical evidence throughout the remainder of the period on appeal continues to reflect the Veteran's PTSD most closely approximated the criteria associated with a 70 percent rating.  For example, during his January 2010 VA examination, a GAF score of 48 was assigned and the examiner opined the Veteran had moderate to severe impairment.  He experienced anger control issues which resulted in striking his wife on multiple occasions and reported he had no friends.  However, the Veteran was found to be oriented, memory was normal, and he demonstrated good eye contact.  

Similarly, during his February 2011 additional VA examination, the Veteran reported continued thoughts of hurting himself, and irritability which affected his relationship with his wife and children.  However, he was found to be oriented, spoke with normal speech and logical thought process, memory was intact, and he had no hallucinations.  A GAF score of 52 was assigned and the examiner opined the Veteran had "considerable impairment" in social and occupational abilities.

In July 2011, the Veteran again sought voluntary inpatient psychiatric treatment for a period of approximately nine days.  At admission a GAF score of 35 was assigned, suggesting major impairment; however during treatment his condition improved and GAF scores of 55 and 60 were assigned at discharge, suggesting moderate impairment.  Throughout his inpatient treatment, the Veteran reported suicidal ideations, but remained cooperative, was fully oriented, maintained good eye contact and a coherent thought process.
	
In May 2012, the Veteran was provided with an additional VA examination.  The examiner opined the Veteran had occupational and social impairment with occasional decrease in work efficiency, the criteria for a 30 percent rating, and assigned a GAF score of 52, suggesting moderate impairment.  However, the examiner indicated that the Veteran currently denied suicidal ideation, but otherwise there were no changes reported since his last examination during inpatient treatment.

Accordingly, the Board finds the Veteran did not demonstrate symptoms like those associated with a total disability rating at any point during the period on appeal.  Although he sought another period of voluntary inpatient treatment, he continued to demonstrate coherent thought processes and remain fully oriented throughout his treatment.  No persistent delusions, grossly inappropriate behavior, neglect of personal hygiene, or loss of memory were noted.  Therefore, the Board finds the Veteran did not meet the criteria associated with a total disability rating at any point during the period on appeal.

The Board notes that some medical records after August 2009 reflect the Veteran's PTSD improved such that he no longer met the criteria for a 70 percent rating.  However, affording all benefit of the doubt to the Veteran, the Board finds a rating not to exceed 70 percent was warranted effective August 2009.  Therefore, an initial rating in excess of 50 percent is denied, and a staged rating not to exceed 70 percent is warranted effective August 2009.  To this extent, the Veteran's appeal is granted.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the veteran's disability level and symptomatology, a determination must be made whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's PTSD that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of sleep trouble, anger, and emotional difficulties.  These symptoms were specifically contemplated in the schedular ratings that were assigned, and serve as the basis for his staged increased rating.  As such, the Board believes that the schedular rating criteria adequately describe the Veteran's disability picture.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the Veteran has already been granted TDIU for the entire period on appeal.  Therefore, the issue of any inferred claim under Rice is moot.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by letters dated in March, October, and December of 2009, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letters also informed the Veteran how disability ratings and effective dates were established.  The Board acknowledges that the Veteran was not provided with notice regarding the requirements to present new and material evidence to reopen his previously denied claim for a stomach condition, as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).  However, because this issue was reopened there was no harm to the Veteran.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, post-service VA treatment records, private treatment records, and records available from the Social Security Administration (SSA) have all been obtained and associated with the claims file.  

The Veteran was also provided with a hearing before the undersigned in August 2014 via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disabilities.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file; however no such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with several VA examinations regarding his PTSD, the reports of which have been associated with the claims file.  The Board finds the VA examinations were thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

The Board acknowledges the Veteran was not provided with an examination regarding his diabetes mellitus.  VA medical examinations must be provided when there is competent evidence of a current disability, evidence establishing an in-service injury or event, and any indication that the disability may be related to the in-service event.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, the evidence fails to establish any in-service injury or event, or otherwise suggest the Veteran's currently diagnosed diabetes mellitus was possibly related to his active service.  Because no nexus to active service was even suggested, no VA examination was required regarding this issue.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for diabetes mellitus is denied.

New and material evidence having been presented, the issues of entitlement to service connection for head, back, and stomach disabilities are each reopened.

An initial rating in excess of 50 percent for the Veteran's service-connected PTSD prior to August 2009 is denied.

A rating not to exceed 70 for the Veteran's service-connected PTSD is granted effective August 2009, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran's additional claims for service connection require further processing, and will each be addressed in turn.


Head and Back

As discussed above, the Board has reopened the Veteran's claims for entitlement to service connection for head and back disorders.  However, because the RO did not reopen these claims, remand is required for initial RO consideration of these appeals on the merit.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Additionally, in a January 2011 letter the Veteran's private physician, Dr. Moore, opined the Veteran's current head and back problems were related to his in-service injury, providing some evidence of a nexus to active service.  Because Dr. Moore did not provide any rationale for her opinion, the Board needs additional evidence to adjudicate these issues.  Accordingly, an initial VA examination for both claims is also required upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Stomach

No VA examination has yet been provided regarding the Veteran's claimed stomach disorder.  However, in his competent lay statements, the Veteran has consistently reported he experienced stomach problems since his active service.  Accordingly, remand for a VA examination is required.  Id.
  
Coronary Artery Disease and Hypertension

A January 2011 letter from Dr. Moore suggested the Veteran's service-connected PTSD contributed to his heart disease, including hypertension.  Accordingly, remand for an initial VA examination is required.  Id.

The Board notes that the Veteran already receives total disability based on individual unemployability (TDIU) and an increased rating for his PTSD has been assigned, as discussed above.  Accordingly, if the Veteran no longer wishes to pursue his additional appeals, he may submit a written request to withdraw at any point, and no further actions will be required upon remand.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to address the nature and etiology of his current head and back disabilities, including any neck disability.  The Veteran's complete claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the Veteran's post-service employment-related injury in November 2002, the examiner should provide an opinion as to the following questions:
	
a)  Specifically identify each of the Veteran's current head, neck, and back disabilities.

b)  For each identified disability, is it as likely as not (50 percent or greater) that the Veteran's disability began during, or was otherwise caused by, his active service, including his injury during the July 1967 fire on the USS Forrestal.  In answering this question the examiner should specifically comment on the September 2007 letter from Dr. Venn and the January 2011 letter from Dr. Moore.

2.  Schedule the Veteran for a VA examination to address the nature and etiology of his stomach disability.  The Veteran's complete claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the Veteran's in-service treatment for gastroenteritis, the examiner should provide an opinion as to the following questions:

a)  Does the Veteran have a current stomach disability?  If so, specifically identify each disability.

b)  For each identified stomach disability, is it as likely as not (50 percent or greater) that the Veteran's disability began during, or was otherwise caused by, his active service?  In answering this question, the examiner should specifically comment on the Veteran's lay statements reporting stomach problems since active service.

3.  Schedule the Veteran for a VA examination to address the nature and etiology of his cardiovascular disabilities, including coronary artery disease and hypertension.  The Veteran's complete claims folder, including a copy of this remand, must be made available to the examiner and such review should be noted in the report.  A complete rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, the examiner should provide an opinion as to the following questions:

a)  Specifically identify each of the Veteran's cardiovascular disabilities, including coronary artery disease and hypertension.

b)  For each identified disability, is it as likely as not (50 percent or greater) the Veteran's disability began during, or was otherwise caused by, his active service?  

c)  For each identified disability, is it as likely as not (50 percent or greater) the Veteran's disability was caused or aggravated (permanently increased in severity) by his service connected posttraumatic stress disorder?  In answering this question the examiner should specifically comment on the January 2011 letter from Dr. Moore.

4.  Then, readjudicate the appeals.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


